Filed 7/16/15 P. v. Stanfield CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Siskiyou)
                                                            ----




THE PEOPLE,                                                                                  C076488

                   Plaintiff and Respondent,                                    (Super. Ct. No. MC-YK-CR-
                                                                                    BF-000121158-002)
         v.

EARL RICHARD STANFIELD, JR.,

                   Defendant and Appellant.




         This case concerns specific performance of a plea agreement. Defendant Earl
Richard Stanfield, Jr., claims that he is entitled to dismissal of remaining counts and
allegations after his pleas pursuant to an agreement, and the People assert the same.
Accordingly, we shall modify the judgment and affirm as modified.




                                                             1
                                     BACKGROUND
       We dispense with a detailed factual recitation as unnecessary to the resolution of
this appeal. Suffice it to say that defendant was sentenced to 50 years in state prison
pursuant to a plea agreement in which he pleaded guilty to two counts of murder (Pen.
Code, § 187, subd. (a))1 in exchange for dismissal of all remaining counts and
allegations. The murder charges were counts 1 and 2 of a four-count information, which
also charged defendant with malicious discharge of a firearm from a vehicle (count 3;
§ 26100, subd. (c)), and assault by means likely to produce great bodily injury (count 4;
§ 245, subd. (a)(4)), as well as allegations of intentional discharge of a firearm with great
bodily injury (§ 12022.53, subd. (d)) and personal use of a firearm (§ 12022.5, subd. (a)),
and two special circumstances (§ 190.2, subd. (a)(3) & (21)).
       In exchange for defendant’s plea, the People agreed they would move to dismiss
the remaining charges and allegations. At sentencing, however, that motion was not
made and the remaining charges and allegations were not dismissed. Defendant timely
appealed.
                                      DISCUSSION
       Defendant’s sole claim on appeal is that he is entitled to specific performance of
the plea agreement’s provisions for dismissal of the balance of the counts and allegations.
The People agree, and so do we. (See People v. Mancheno (1982) 32 Cal. 3d 855, 859-
860.) As the People suggest, we will modify the judgment to reflect the dismissal of the
remaining counts and allegations.




1 Further undesignated statutory references are to the Penal Code in effect at the time
defendant was charged.

                                              2
                                     DISPOSITION
      The judgment is modified to reflect the dismissal of counts 3, 4, and the remaining
allegations, in accordance with the plea agreement. As modified, the judgment is
affirmed.



                                                      DUARTE               , J.



We concur:



      RAYE                 , P. J.



      ROBIE                , J.




                                           3